Citation Nr: 0736791	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1972 to February 
1976 and from February 1982 to February 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that rating decision, the RO denied entitlement 
to service connection for bilateral carpal tunnel syndrome. 


FINDING OF FACT

Bilateral carpal tunnel syndrome did not first manifest 
during service or within several years of separating from 
service, and is not related to a disease or injury in 
service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in December 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

This duty was satisfied by way of notice sent to the veteran 
in November 2006.  The Board notes that any timing 
deficiencies with respect to this notice (it was provided 
subsequent to the appealed rating action), are rendered moot, 
as the Board concludes herein that the preponderance of the 
evidence is against the veteran's claims for service 
connection (and neither an evaluation nor effective date will 
be assigned).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records from both periods of active service.  
The veteran declined a hearing before the Board.  The veteran 
was afforded a VA contract medical examination in May 2004 
and a VA compensation and pension examination in October 
2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for Bilateral Carpal Tunnel Syndrome


The veteran seeks service connection for bilateral carpal 
tunnel syndrome, which he contends was incurred during 
service.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The Board has reviewed all of the evidence in the veteran's 
claim folder, including the service medical records, VA 
outpatient treatment records, lay statements in support of 
the veteran's claims, and VA compensation and pension 
examination reports. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

In this case, the record shows that the veteran has a current 
diagnosis of bilateral carpal tunnel syndrome.  A July 2003 
nerve conduction study of the median and ulnar nerves 
revealed early or minimal median neuropathies consistent with 
bilateral carpal tunnel syndrome. He currently experiences 
pain in his wrists which radiates to his shoulders, as well 
as a loss of grip strength and dexterity.  The veteran treats 
his disability with antiinflammatory medications and wrist 
braces.  

Service medical records indicate the veteran sought treatment 
for right hand pain in April 1973.  The veteran reported that 
the previous day he experienced pain which spread up his 
forearm to his shoulder and down the right chest wall.  On 
the date of the examination, the veteran stated his symptoms 
had improved.  Examination of the veteran's right hand 
revealed no abnormalities of the motor, sensory, deep tendon 
reflexes, grasp, or muscular systems.  No right wrist or hand 
pathology was diagnosed.  The veteran's upper extremities 
were within normal limits on examination in December 1975. 

In October 1985 the veteran sought treatment for tenderness 
in the right wrist with edema.  He complained of pain with 
any exerted pressure.  His physician diagnosed persistent 
tendonitis.  In November 1985 the veteran reported a two to 
three day history of right wrist pain, although he denied 
trauma.  On examination, good range of motion was observed.  
The veteran's wrist demonstrated no tenderness to palpation.  
His physician diagnosed mild tendonitis.  A January 1987 
separation examination revealed no abnormalities of the upper 
extremities or neurologic system.  The veteran's personal 
report of medical history reflects complaints of chronic pain 
affecting other areas of his body; however, wrist pain was 
not noted. 

The veteran underwent a neurological examination in October 
2004.  He reported first experiencing right hand numbness in 
1985, which was treated with anti-inflammatory medications.  
He stated that since 1985 he has experienced constant, 
fluctuating hand numbness and difficulty holding objects.  
The veteran also stated that he reported his wrist symptoms 
at separation from service.  The veteran underwent a clinical 
examination and his claim folder was reviewed, however, the 
examiner provided no opinion relating bilateral carpal tunnel 
syndrome to service. 

The veteran underwent a VA peripheral nerves examination in 
October 2006.  The examiner noted that the veteran first had 
onset of right wrist and forearm pain during service.  The 
veteran reported that his symptoms were mild in service and 
gradually worsened.  After reviewing the claim folder and 
performing a clinical evaluation, the examiner diagnosed 
bilateral carpal tunnel syndrome, more severe in the right 
wrist than the left.  

The examiner concluded that he could not relate the veteran's 
bilateral carpal tunnel syndrome to service.  The examiner 
noted that the veteran sought treatment for right wrist pain 
during service; however, an electromyelogram was not 
performed.  In addition, the veteran did not complain of 
numbness or tingling.  The examiner concluded there was no 
clinical evidence that the veteran was treated for symptoms 
of carpal tunnel syndrome in service.  The lack of evidence 
in the veteran's medical records was considered by the 
examiner as weighing against a finding that the veteran's 
carpal tunnel syndrome was related to service. 

The Board finds that service connection for bilateral carpal 
tunnel syndrome is not warranted.  After performing a 
clinical evaluation and reviewing the veteran's medical 
history, a VA examiner concluded the veteran's carpal tunnel 
syndrome is not related to active service.  The examiner 
noted that the veteran did not complain of symptoms of carpal 
tunnel syndrome during service, and there were no clinical 
findings during service which were supportive of a diagnosis 
of carpal tunnel syndrome.  There is no contradictory opinion 
which provides a nexus between the veteran's current 
disability and service.  

The veteran has reported that his bilateral wrist pain had 
its onset in 1985 and has been constant and chronic since 
that time.  However, service medical records reflect no 
further complaints of wrist pain after November 1985.  In 
addition, although the veteran reported a history of back and 
knee pain, he did not report wrist pain at separation from 
service in August 1987.  The veteran underwent a VA physical 
examination in December 1987 in association with a claim for 
benefits, however, he did not complain of wrist pain.  
Further, the first indication of a chronic bilateral wrist 
disability was not until 2003, which is sixteen years post 
service discharge.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). 

The veteran has attributed his bilateral carpal tunnel 
syndrome to excessive typing and similar repetitive wrist and 
hand movements during service.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  The Board acknowledges that the 
veteran is competent to give evidence about his experience, 
including his current symptoms and the conditions of his 
service. See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence. Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Without specialized medical expertise, 
the veteran's opinion regarding the etiology of his 
disability is not credible, and furthermore, is outweighed by 
the neurologist's opinion finding no medical nexus to 
service. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and has been unable to identify 
a basis upon which his claim for service connection may be 
granted. Where the preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
the veteran's claims for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


